DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nejati (Fig. 6).
Nejati (Fig. 6) discloses an amplifier circuit comprising an input signal path (RFin, 212, 612, 614, 220, 634, 236, 640) for receiving a wideband RF signal (RFin), a switched inductor tuning block (236) coupled to the input signal path (RFin, 212, 612, 614, 220, 634, 236, 640) and configured to selectively coupled at least one (640) of a plurality of parallel inductances (632 and 640; It should be noted that the inductors 632 and 640 are connected in parallel.) in series with the input signal path (RFin, 212, 612, 614, 220, 634, 236, 640), and at least one amplifier (240) and each amplifier having an input (input terminal of 240) coupled to the switched inductor tuning block (236) and configured to receive the RF signal (RFin) after passage through the coupled at least one (640) of the plurality of parallel inductances (632 and 640; It should be noted that the inductors 632 and 640 are connected in parallel.) and an output for providing an amplified version of the RF signal (RFin).

Reasons for Allowance
Claims 2-24 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843